TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00460-CV



                                      John Rady, Appellant

                                                  v.

           GMAC Mortgage, LLC f/k/a GMAC Mortgage Corporation, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
      NO. D-1-GN-11-001431, HONORABLE LORA LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant John Rady filed a notice of appeal on July 10, 2012. On August 23, 2012,

the Clerk of this Court sent notice to Rady that his notice appeared untimely. The Clerk requested

an explanation in writing of why his appeal should not be dismissed for want of jurisdiction and

notified him that his appeal would be dismissed for want of jurisdiction if he did not respond to this

Court by September 5, 2012. To date, Rady has not responded to this Court’s notice. We dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                       __________________________________________

                                       Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: October 10, 2012